 JOHN W. GALBREATH & CO.625upon issueda charter to American Bakery and Confectionery WorkersInternationalUnion, AFL-CIO, herein called ABC; that on Decem-ber 21, 1957, the membership of Local 60 voted to disAf6liate fromBCW and to affiliate with ABC; and that a charter was thereafterissuedto the Local as Local Union #60, ABC. On the basis of theforegoingallegations,the Moving Party asserts that it is the sameentity as, and a continuation of, the Petitioner herein and that thecertification heretoforeissued- in this proceeding should therefore beamended to reflect the change in name of the certified representative.The Employer and BCW have filed statements in opposition to themotion. Subsequently, BCW withdrew it opposition.It is clearfrom the foregoing that the allegations contained in themoving party's motion constitute an attemptto raise aquestion con-cerning representation which the Moving Party requests that we re-solve by amending the certification.However, as the Board hasexplicitly stated,' "both the Act and the Board's policy require thatsuch matters be determined through a petitionand secretballot ofthe employees concerned." In accordance withestablished Boardpolicy, we shall therefore deny the motion.[The Board denied the motion for amendment of certification.]23ieatherhead Company of Antwerp106 NLRB 1266, 1267see alsoR. M. Hollings-7LeadCorporation,'111NLRB 840, and cases cited therein.JohnW. Galbreath, d/b/a John W.Galbreath& Co.andUnitedBrotherhood of Carpenters and Joiners of America,CarpentersDistrict Council of Pittsburgh and Vicinity,AFL-CIO, Peti-tioner.Case No. 6=RC 1980. April 25, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a. hearing was held before H. G. Borchardt, hearingofficer..The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the. entire record in this case,' the Board finds The Petitionerseeks a craft unit of 4 carpenters who are part of a group of some 300office building service and maintenance employees employed by theEmployerin managing"525 William Penn Place," an office buildingin Pittsburgh, Pennsylvania.The Employer contends that its operations do not meet the Board'sjurisdictional standards.The Employer's basicbusinessinvolves real1The request for oral argument by the Employer is hereby denied as the record andbriefs in our opinion adequately present the issues and the positions of the parties.120 NLRB No. 84.483142-69-vol.120-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDestate and brokerage. Its main offices are at Columbus, Ohio, but itsoperations extend into nine States. "525 William Penn Place," is a 41-story office building. Thirty-three floors of the building are owned bya corporation 2 which is, in turn, wholly owned by the Employer. TheEmployer does its building maintenance work under contract with theUnited States Steel Corporation, which rents the 33 floors.UnitedStates Steel Corporation sublets two floors and occupies the others forits own offices.As for the Employer, the only offices it occupies in thebuilding cover about one-fifth of one floor and are used solely in con-nection with its building management responsibilities and are not usedin its general business.As the building involved in this proceeding isnot operated primarily for the use of the Employer's own offices, wefind that for thisreasonalone it would not effectuate the purposes ofthe Act to exercise our jurisdiction here.3We shall therefore dismissthe petition.[The Board dismissed the petition.]MEMBER JENKINS, dissenting :I disagree with the decision to dismiss the petition. I concede thatunder the standard imposedby McKinneythe decision is correct.McKinneywas one ofa seriesof cases decided in 1954 bya bare ma-jority of the Board which established what are now known as the 1954standards of jurisdiction.By self-imposed limitations the Board ex-cluded from the protection of the Acta large segmentof Americanindustry.Whatever justification for this abdication of its statutoryduty may then have existed (seeBreeding Transfer Company,110NLRB 493), was dissipated by the decision of the Supreme Court inGuss v. Utah Board.4To continue to discriminate against vast num-bers of employees and employers by arbitrary rejection of jurisdictionseemstome unconscionable.Nowhere does the Act condition therights guaranteed employees or the protection of employees and em-ployers against statutory violation upon the volume of business doneby the Employer.Yet these standards now compel a major part ofindustry and commerce to resort to the law of the jungle sinceno forum may entertain their plea. I would therefore overruleMcKinneyand assert jurisdiction over this enterprise of the Employerwhich provides services in excess of $1,000,000 annually and employsapproximately 300 employees in managing and operating the 33stories of a 41-story office building occupied by the U. S. SteelCorporation.7The remaining eight floors are owned and occupied by a bank.sMcKinney Avenue Realty Company,110 NLRB 547, 549;American Republics Cor-poration,110 NLRB 870. Under these decisions it is immaterial whether the Employei sother operations meet Board standards applicable thereto.+353 U. S. 1 JOHN W. GALBREATH & CO.627Nor can I refrain from pointing out that the Board itself, aftermore mature consideration of the 1954 standards and acknowledge-ment of the need of reevaluation, substantially modified those stand-ards inThe T. H. Rogers Lumber Company,'decided May 23, 1957.It rejected the concept that the assertion of jurisdiction should de-pend upon the unit sought or the scope of the employer's operations.involved in the proceeding in favor of the more realistic test of theimpact of the totality of the employer's operations upon commerceas the determining factor.The record in this case establishes thatthis Employer is also engaged in the management of utilities for Ken-necott Copper Company in New Mexico, Utah, and Nevada for whichhe receives a management fee of $20,000 annually; he is constructingan addition to a hospital in Indianapolis, Indiana, for a contract costexceeding $500,000; he is constructing, in partnership with a con-struction company, an addition to Purdue University for a contractcost exceeding $500,000; and he manages an office building and a com-pany-owned community in Birmingham, Alabama, for U. S. SteelCorporation from which he derives management fees of $24,000 and$12,000 annually.I find the refusal to assert jurisdiction over thebusiness of the Employer is in irreconcilable conflict with theRogerscase.Like the Petitioner, I find the basis for asserting jurisdictionso obvious as to require no discussion.MEMBER FANNING, dissenting :I dissent from the majority's application of theMcKinneystand-ard to decline jurisdiction in this case.Apart from its other opera-tions," the 'Employer is engaged in furnishing office building main-tenance and operating services to United States Steel Corporation,which are valued at more than $1,000,000 annually.Thus even apartfrom its other operations the Employer's office building operationsexert an impact on commerce more than 10 times as great as that re-quired for assertion of jurisdiction under the indirect outflow stand-ard? In these circumstances I do not think the Board can justifya finding that the Employer's operations do not exert a pronouncedimpact on commerce.Yet such are the vagaries of theMcKinneystandard, that the utilization of it as the yardstick for measuring theimpact on commerce of office building operations produces just thatresult.5117 NLRB 1732. I also hold theRogersdecision overrulesAmerican Republics Cor-poratwn,footnote3, supra.s Such operations are fully described in Member Jenkins' dissenting opinionUnder the indirect outflow standard,the Board asserts jurisdiction over enterprisesfurnishing services or products valued at $100,000 to enterprises which in turn sell morethan $50.000 worth of goods directly in interstate commerce.Whippany Motor Co., Inc,115 _NLRB 52 628DECISIONSOF NATIONALLABOR RELATIONS BOARDTheMcKinneystandard permits assertion of jurisdiction overoffice building operations onlywhen the employer whichowns or leasesand which operates theoffice buildingis itself otherwise engaged in interstate commerce,andalsoutilizes the building primarily to house itsown offices.[Emphasis supplied.]The standard requires dismissal herein, because although the Em-ployer is "otherwise engaged in interstate commerce" it does notutilize the office building operations involved herein primarily tohouse its own offices.Accordingly, I shall limit my analysis herein,primarily to a discussion of the objectionable effects of the primaryutilization test.Suffice it -to say, however, that the requirement thatan office building operator must be "otherwise engaged in interstatecommerce," before the Board will assert jurisdiction, effectively pre-cludes the Board from considering the impactexerted on commerceby the very operations involved in the proceeding immediately beforethe Board, and which the standard ostensibly is designed to measure.TheMcKinneystandard alone among all the Board jurisdictionalstandards, produces this anomalous result.This is of course com-pletely contrary to the concept that "it is the impact of the totalityof an employer's operations on commerce that should determinewhether the Board will assert jurisdiction in any proceeding involv-ing that employer" s which the Board only recently reaffirmed as theunderlying principle of its jurisdictional policies.9That concept asapplied by the Board in all other aspects of its jurisdictional policies,requires that in determining the jurisdictional question, the Boardlooks beyond the immediate operation involved in a case, if standingalone such operation is insufficient to give jurisdiction, to all the otheroperations of the same employer.There is no justification for requir-ing the existence of such other operations, where as here, the opera-tions immediately involved exert an impact on commerce, more than10 times that normally required of employers engaged in renderingservices to enterprises which are directly engaged in interstate com-merce.Such a requirement serves only to exclude from the Board'sjurisdiction all employers which are solely engaged in the operationof office buildings, whether such operations are confined to a singleState or are carried on in every State of the Union.The Employer is, however, otherwise engaged in interstate com-merce operations, and to an extent sufficient to warrantassertion of8 The T.H. Rogers Lumber Company,117 NLRB1732.See alsoPotato GrowersCo-operativeCompany,115 NLRB 1281, 12839 Ibid. JOHN W.GALBREATH&CO.629jurisdiction over the Employer on that basis alone.10Butthough itrequires the existence of such operations, theMcKinneystandard,precludes consideration of the impact on commerce of such operationsas a basis for assertion of jurisdiction, because the Employer does notutilize the office building involved herein, primarily to house its ownoffices.Clearly in this respect too, theMcKinneystandard is in "ir-reconcilable conflict" with theRogersdecision, and with the totalityof operations principle underlying all the other Board jurisdictionalstandards.Adherence to that principle was deemed so vital, that theBoard found it necessary in theRogerscase to revise its standardsfor assertion of jurisdiction over multistate enterprisesas originallyannounced in theHogue and Knott11andJonesboro12decisions.Adherence to that principle, in my opinion, requires the eliminationof theMcKinneystandard as the jurisdictional standard for officebuilding operations.Application of the "primary utilization" test to decline jurisdictionherein, not only serves as a graphic illustration of the conflict betweenthe office building jurisdictional standard and the other jurisdictionalstandards of the Board, but it also demonstrates that theMcKinneystandard, necessarily excludes from the Board's jurisdiction all enter-prises which are primarily engaged in office building operations.Ap-plication of the standard results in assertion of jurisdiction only overemployers whose office building operations are incidental to their"otherwise engaged in interstate commerce" operations. In view ofthe Supreme Court's recent decision in theOfficeEmployeescase,'3that the Board could not exclude from its jurisdictionlabor unionswhen acting as employers,as a class,I question whether theMcKin-neystandard's exclusion of all employers primarily engaged in theoperation of office buildings as a class,irrespective of the impact ex-erted on commerce by their operations, is within the power of theBoard.Accordingly, as I do not approve of theMcKinneystandard, and asthe Employer's operations, when judged by the standards normallyapplied to nonretail operations, satisfies at least two of such stand-ards,14I wouldassertjurisdiction herein.20The Employer's home offices are located in Columbus, Ohio.As noted in MemberJenkins' opinion,the Employeris engaged in the performance of construction contracts inIndiana, which are valued in excess of$1,000,000.The performance of such contractsoutside its home State satisfies the Board's direct outflow standard.Jonesboro GrainDrying Cooperative,110NLRB 481;Columbia-Southern Chemical Corporation,110NLRB206; cf.,The Danspur Company,Inc.,114 NLRB 40.31Hogue and Knott Supeo markets,110NLRB 543.19Jonesboro Grain Drying Cooperative,supra.'s Office Employees InternationalUnion v. N.L. R B. (Oregon Teamsters),353 U. S.313 (1957)reversing 235 F. 2d 832.14 See footnotes 7 and 10,supra.